IN THE SUPREME COURT OF THE STATE OF NEVADA


                TIMOTHY WAYNE MORGAN,                                 No. 61532
                Appellant,
                vs.
                THE STATE OF NEVADA,                                        FILE
                Respondent.
                                                                             JUN 1 3 2013
                                                                            TRA 1E K LINDEMAN




                                       ORDER OF AFFIRMANCE
                                                                                   i
                                                                          CLEa cF Sii4M • R
                                                                         BY III
                                                                              DEPUT' ,LER ,K   -




                            This is an appeal from a judgment of conviction, pursuant to a
                jury verdict, of murder with the use of a deadly weapon. Second Judicial
                District Court, Washoe County; Patrick Flanagan, Judge.
                            First, appellant Timothy Morgan argues that the district court
                abused its discretion by admitting into evidence statements that
                referenced prior bad acts, by doing so without conducting a hearing
                pursuant to Petrocelli v. State, 101 Nev. 46, 51-52, 692 P.2d 503, 507-08
                (1985), modified on other grounds by Sonner v. State, 114 Nev. 321, 326-
                27, 955 P.2d 673, 677 (1998), and by failing to contemporaneously instruct
                the jury when the statements were elicited pursuant to Tavares v. State,
                117 Nev. 725, 731, 30 P.3d 1128, 1132 (2001), modified in part by
                Mclellan, 124 Nev. at 268, 270, 182 P.3d at 110, 111. We disagree with
                each contention. While being questioned by police officers, Morgan gave
                several conflicting versions of what happened to the victim including a
                version in which the victim was kidnapped during a drug deal gone awry.
                Morgan eventually admitted that his statements regarding drug dealings
                were not truthful and confessed to hitting the victim with a baseball bat.
                Because these statements were not evidence of "other crimes, wrongs or
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                                  )3- )-71-177
                acts," we conclude that the district court did not abuse its discretion by
                admitting them and neither a hearing nor a contemporaneous limiting
                instruction was required. See NRS 48.045(2), Mclellan v. State, 124 Nev.
                263, 267, 182 P.3d 106, 109 (2008) (reviewing the admission of evidence
                for an abuse of discretion). 1
                             Second, Morgan argues that the district court abused its
                discretion by denying his request to cross-examine his sister regarding
                prior misdemeanor convictions and that she had previously changed her
                name to that of a character from the film "Natural Born Killers." Because
                Morgan conceded below that the misdemeanor convictions were
                inadmissible and evidence that Morgan's sister changed her name was not
                relevant to or probative of truthfulness or bias, we conclude that Morgan
                fails to demonstrate that the district court abused its discretion.   See NRS
                50.085(3); Crew v. State, 100 Nev. 38, 45, 675 P.2d 986, 990-91 (1984) (the
                trial court has discretion to limit the scope of cross-examination, albeit
                more limited when the purpose of the inquiry is to expose bias, so long as
                sufficient cross-examination has been permitted to satisfy the
                Confrontation Clause); United States v. Owens, 484 U.S. 554, 5547 (1988)
                ("[T]he Confrontation Clause guarantees only an opportunity for effective
                cross-examination, not cross-examination that is effective in whatever

                      1 Prior to trial, the defense stated that it would decide at trial
                whether it wanted a contemporaneous Tavares instruction to be given. It
                does not appear from the limited record provided that Morgan asked for a
                contemporaneous instruction at trial. See Tavares, 117 Nev. at 731, 30
                P.3d at 1132 (a defendant can decline the instruction because he is its
                intended beneficiary); Greene v. State, 96 Nev. 555, 558, 612 P.2d 686, 688
                (1980) ("The burden to make a proper appellate record rests on the
                appellant.").


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A


                                          71111! -
                                        '1-                       11'1:7":;   s
                    way, and to whatever extent, the defense might wish." (internal quotation
                    marks, brackets, and emphasis omitted)).
                                Third, Morgan argues that the State committed misconduct by
                    mischaracterizing his sister's testimony during closing argument.
                    Because Morgan did not object, we review for plain error affecting his
                    substantial rights.   See Anderson v. State, 121 Nev. 511, 516, 118 P.3d
                    184, 187 (2005). We are unable to meaningfully review this contention
                    because Morgan did not provide this court with complete transcripts of his
                    sister's testimony and from our limited review of the record provided it
                    appears that the prosecutor's comments did not mischaracterize Morgan's
                    sister's testimony. See State v. Green, 81 Nev. 173, 176, 400 P.2d 766, 767
                    (1965) (a prosecutor can ask the jury to draw reasonable inferences from
                    the evidence). We conclude that Morgan fails to demonstrate plain error.
                                Fourth, Morgan argues that the district court abused its
                    discretion by failing to grant his motion for a new trial based on conflicting
                    evidence. "This court will not overturn a district court's grant or denial of
                    a motion for a new trial absent a palpable abuse of discretion." Johnson v.
                    State, 118 Nev. 787, 796, 59 P.3d 450, 456 (2002) (internal quotation
                    marks omitted), overruled on other grounds by Nunnery v. State, 127 Nev.
                          263 P.3d 235 (2011), cert denied, U.S. , 132 S. Ct. 2774 (2012).
                    The district court denied Morgan's motion, noting that even excluding his
                    sister's contested testimony the evidence was still sufficient to prove guilt
                    beyond a reasonable doubt. See Evans v. State, 112 Nev. 1172, 1193, 926
                    P.2d 265, 279 (1996) (a district court may grant a motion for a new trial if
                    "the trial judge finds that the evidence of guilt is conflicting, and after an
                    independent evaluation of the evidence, disagrees with the jury's verdict of
                    guilty"). Based upon our review of the limited record provided, we

SUPREME COURT
        OF
     NEVADA
                                                           3
(0) 1947A


      Et        EVEMINEffill                                           ERMAt•INII
                   conclude that Morgan fails to demonstrate that the district court abused
                   its discretion.
                                Fifth, Morgan argues that cumulative error warrants reversal
                   of his judgment of conviction. Because we have found no error, we
                   conclude that this claim lacks merit.
                                Accordingly, we
                                ORDER the judgment of conviction AFFIRMED. 2

                                                                    ,J.
                                           Hardesty


                     CIL.A.A.
                   Parraguirr        r


                   cc: Hon. Patrick Flanagan, District Judge
                        Legal Defense Group
                        Attorney General/Carson City
                        Washoe County District Attorney
                        Washoe District Court Clerk




                         2We   note that although Morgan's counsel, Michael Becker, has
                   certified that the fast track statement complies with the requirements of
                   NRAP 32(a)(5), the font in the brief appears smaller than represented. We
                   remind counsel that misstatements in the certificate of compliance can be
                   a basis for the imposition of sanctions. See NRAP 28.2(b); NRAP 32(e).
                   And we caution counsel that failure to comply with the rules when filing
                   briefs with this court may result in the imposition of sanctions. See NRAP
                   3C(n).


SUPREME COURT
        OF
     NEVADA
                                                           4
(0) I947A


            ENIZEMMEM                        IMMAKEUEM Mit=